Kr.        SAK MARLON ALVAREZ,                        #29147-280
                                                           F.P.C. ,         Tilden          Unit
                                                                 P.O.       Box A200
                                                     Three       Eivera,             Texas       78071


                                                                                                                          26      January,          2015


fourth           Court    of   Appeals           District
Cader.s-Reeves             Justice        Center                                                                                  !:■.
Deputy Clerk, KES.                   Estrada                                                APPEALS CASE NO.:04^
300    Dolorosa,           Suite 320C
San Antonio,              Texas      78205-3037                                                                                                [^

             RE:    Received         No   Service           From Respondent


Dear       Krs.     EstradE.:


             I    did not       receive          a       copy    of    the       response          th?t      Respondent sent                intc the

Honorable AppeaJe                 Court.


             Please       forward         jr.e       a    copy        o£    that           letter      response         so    petitioner             may

respond           to    Respondent' s            reply          to    Petitioner's                "Appellant       breif."               Redact      her

address,           for    Petitioner             doesn' t        want           to    be    in    violstior,       of    the current order

of     r.c       contact       with       the        Respondent,                and        please      forward      me;       a      copy      of    Che

response           letter      she    proffered             to       the   Appeals           Court.


             I    would    like      the     opportunity                   to    answer          any   and   all    further allegations:

the Respondent may attempt                               to levy against                   Respondent        if need be.


             I    appreciate          your           assistance             in       providing         me    a   copy        of     the     response

letter,           and    look     forward            to    concluding                these proceedings with the restoration

of    my     parental rights.


                                                                                     Appreciatively,




                                                                                     Satr. K.    Alvarez,        Petitioners             pro   se
                                                                                     Humble      Requester


Cc:    File        Copy
                   l:._c '.::   'j: ^"
                                                                ■SID GRANDC CM
7.C.   3oi: 42GC                                                    27 JAN 2O1S fW
                                             -■'29147-230^
                                                    Texas Courl Of Appeals
                                                   4lh Courl of Appeals.
                                                    - Cadena Reeves Juslice Center
                                                    300 Doloroba Suite 3^00
                                                    SAN AnloniD, 1X76205
                                                   Uniled Slales
                                         7B20B3037S9